J-S32046-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.S.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.W., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 778 EDA 2020

                Appeal from the Order Entered February 6, 2020
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000333-2019


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                           FILED AUGUST 21, 2020

        Appellant D.W. (Father) appeals from the order involuntarily terminating

his rights to 9-year-old daughter S.S.W. (Child), pursuant to the Adoption Act.

See 23 Pa.C.S.A. § 2511(a)(1), (2) and (b).1 After review, we affirm.

        The relevant factual and procedural history is as follows: The family

came to the attention of the Philadelphia Department of Human Services

(DHS) in 2015 after the agency received a report that Child’s school-aged

siblings were truant from the Philadelphia School District. DHS monitored the

situation by conducting investigations and home visits, and ultimately
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The trial court also terminated the rights of S.S. (Mother). Mother’s appeal,
which also concerns S.S.W.’s siblings, is also listed before this panel, but is
addressed by a separate memorandum. S.W.’s siblings include a half-brother,
S.J. (age 11); and half-sisters, L.S.-J. (age 6), and K.J. (age 3). There is
another half-sister, A.J. (age 15), but her case was not a part of the
termination proceedings as her whereabouts were unknown.
J-S32046-20



determined that the Children were safe.      Although Father may have been

involved in the Child’s care in some capacity, he did not reside with the family.

DHS held a single case plan meeting to establish various goals to stabilize the

family.

      In December 2016, Mother was arrested on a simple assault charge,

pleaded guilty, and received a sentence of 12 months of probation.

Thereafter, DHS was unable to verify that the Children received medical care.

Mother was using marijuana and failed to follow through with her single case

plan goals. DHS was finally able to contact Father to determine whether he

could be a placement option; however, Father abruptly left the meeting and

never made himself a resource. DHS filed dependency petitions in May 2017.

      In June 2017, the juvenile court adjudicated the Children dependent;

however, they were not removed from Mother’s physical care.           The court

ordered DHS to implement services to stabilize the home, including beds for

Child and her siblings.     At the ensuing permanency review hearing in

September 2017, the court learned Mother was incarcerated following a

probation violation. By December 2017, the juvenile court placed the Children

in the care of the Maternal Grandfather. The Children were eventually placed

in three separate pre-adoptive foster homes.       In any event, none of the

Children returned to parental care after December 2017.

      By May 2018, Mother was released. DHS revised the parents’ single

case plans. Father’s goals included: 1) ensure Child attended school daily and

completed assignments; 2) sign consents to ensure Child attends medical

                                      -2-
J-S32046-20



appointments and follow up with treatment recommendations; 3) attend

parenting classes; 4) make himself available to DHS; 5) submit to random

urine screens. Father was not compliant with these goals. In April 2019, DHS

petitioned for the termination of Father’s rights and to change the goal of the

dependency case from reunification to adoption. The trial court conducted the

consolidated hearing over the course of two dates: November 26, 2019 and

February 6, 2020.      Father chose not appear for either date, but he was

represented by counsel. The court granted the petition and terminated

Father’s rights. He timely filed this appeal.

      Father presents the following issues for our review:

            1. Whether the trial court erred and/or abused its
               discretion by terminating the parental rights of
               [F]ather, D.W.[,] pursuant to 23 Pa.C.S.A. [§]
               2511(a)(1) where [F]ather presented evidence that
               he substantially met his [Family Service Plan] goals
               and tried to perform his parental duties[?]

            2. Whether the trial court erred and/or abused its
               discretion by terminating the parental rights of
               [F]ather, D.W.[,] pursuant to 23 Pa.C.S.A. [§]
               2511(a)(2) where [F]ather presented evidence that
               he has remedied his situation by taking parenting,
               drug treatment and receiving mental health treatment
               [?] Father has the present capacity to care for his
               [C]hild.

            3. Whether the trial court erred and/or abused its
               discretion by terminating the parental rights of
               [F]ather, D.W.[,] pursuant to 23 Pa.C.S.A. [§]
               2511(b) where evidence was presented that
               established the [C]hild had a strong parental bond
               with [F]ather[?]

Father’s Brief at 8.

                                     -3-
J-S32046-20



     We review these issues mindful of our well-settled standard of review.

        The standard of review in termination of parental rights
        cases requires appellate courts to accept the findings of fact
        and credibility determinations of the trial court if they are
        supported by the record. If the factual findings are
        supported, appellate courts review to determine if the trial
        court made an error of law or abused its discretion. A
        decision may be reversed for an abuse of discretion only
        upon demonstration of manifest unreasonableness,
        partiality, prejudice, bias, or ill-will. The trial court’s
        decision, however, should not be reversed merely because
        the record would support a different result. We have
        previously emphasized our deference to trial courts that
        often have first-hand observations of the parties spanning
        multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of his or her parental rights does the court
        engage in the second part of the analysis pursuant to
        Section 2511(b): determination of the needs and welfare of
        the child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

     In this case, the court terminated Father’s parental rights pursuant to

subsections 2511(a)(1)(2), (5), (8), and (b). Those subsections provide:




                                     -4-
J-S32046-20


        (a)   General rule.--The rights of a parent in regard to a
              child may be terminated after a petition filed on any
              of the following grounds:

                 (1) The parent by conduct continuing for a period
                 of at least six months immediately preceding the
                 filing of the petition either has evidenced a settled
                 purpose of relinquishing parental claim to a child or
                 has refused or failed to perform parental duties.

                  (2) The repeated and continued incapacity, abuse,
                 neglect or refusal of the parent has caused the child
                 to be without essential parental care, control or
                 subsistence necessary for his physical or mental
                 well-being and the conditions and causes of the
                 incapacity, abuse, neglect or refusal cannot or will
                 not be remedied by the parent.

                                     […]

          (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1) ... or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein
         which are first initiated subsequent to the giving of notice
         of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2) and (b).

     This Court need only agree with the court as to any one subsection of

2511(a), as well as subsection 2511(b) in order to affirm. In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (en banc). Therefore, we analyze the trial

court’s decision to terminate under Section 2511(a)(2) and (b).




                                     -5-
J-S32046-20



      We begin with Section 2511(a)(2). Regarding this section, we have

previously stated the following:

         In order to terminate parental rights pursuant to 23
         Pa.C.S.A § 2511(a)(2), the following three elements must
         be met: (1) repeated and continued incapacity, abuse,
         neglect or refusal; (2) such incapacity, abuse, neglect or
         refusal has caused the child to be without essential parental
         care, control or subsistence necessary for his physical or
         mental well-being; and (3) the causes of the incapacity,
         abuse, neglect or refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). Moreover, “[t]he grounds for termination due to parental incapacity

that cannot be remedied are not limited to affirmative misconduct. To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re B.J.Z., 207 A.3d 914, 922-923 (Pa. Super.

2019) (citation omitted).

      Instantly, Father argues that he worked toward completing his

reunification goals, that there was no evidence he was asked to submit to

drug/alcohol screens, nor was there evidence that he was invited to attend

Child’s medical appointments. See Father’s Brief at 16. Father contends that

he was involved in Child’s life prior to her dependency adjudication and that

he was presently able to provide a safe home to Child. Id. Father concludes

the court erred because he had the present capacity to care for Child. Id.

      Upon our review, we disagree with Father’s contentions. Father did not

offer himself as a placement resource when Mother was incarcerated in April

2017. The caseworker testified that she repeatedly tried to contact Father,

                                     -6-
J-S32046-20



but her efforts failed. Father never complied with a home assessment or proof

of housing during the life of the case. Father did not participate in Child’s

educational planning or medical treatment. Father did not consistently visit

Child.    In fact, he became aggressive during the visits he did attend and

blamed Child for her being in foster care. Consequently, the trial court had to

suspend his visitation. Clearly, he did not have the present capacity to care

for Child at the time of the termination hearing, as evidenced, among other

reasons, his outstanding bench warrant. See generally N.T., 11/26/19, at

30-35. Because Father did not appear at the termination hearing, he could

not contest the caseworker’s testimony or evidence. We conclude that the

trial court did not abuse its discretion when it found DHS met its burden of

proof under Section 2511(a)(2). Therefore, Father’s contentions concerning

Section 2511(a) are without merit.

         Next, we address whether termination best served the Children’s needs

and welfare under Section 2511(b). Regarding this portion of the analysis, we

have previously stated:

           Section 2511(b) focuses on whether termination of parental
           rights would best serve the developmental, physical, and
           emotional needs and welfare of the child. As this Court has
           explained, section 2511(b) does not explicitly require a
           bonding analysis and the term “bond” is not defined in the
           Adoption Act. Case law, however, provides that analysis of
           the emotional bond, if any, between parent and child is a
           factor to be considered as part of our analysis. While a
           parent’s emotional bond with his or her child is a major
           aspect of the subsection 2511(b) best-interest analysis, it is
           nonetheless only one of many factors to be considered by



                                       -7-
J-S32046-20


         the court when determining what is in the best interest of
         the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have with
            the foster parent. Additionally, this Court stated that the
            trial court should consider the importance of continuity
            of relationships and whether any existing parent-child
            bond can be severed without detrimental effects on the
            child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted).

      Regarding his second appellate issue, Father focuses only on the bond

aspect of the Section 2511(b) analysis.      He argues that because he was

present for the first seven years of her life, there is a parental bond.    He

concludes the court abused its discretion by terminating his rights under

Section 2511(b). See Mother’s Brief at 16-17.

      Father misconstrues the bond inquiry. The question is not whether one

exists, but whether the bond is worth preserving. When examining the effect

upon a child of severing a bond, courts must examine whether termination of

parental rights will destroy a “necessary and beneficial relationship,” thereby

causing a child to suffer “extreme emotional consequences.” In re E.M., 620
A.2d 481, 484-85 (Pa. 1992). Notwithstanding the fact that Father had been

absent from Child’s life during her dependency case, Child did not have any

issues resulting from the lack of contact. The caseworker testified that Child

does not see Father as her parent, because he was never around long enough



                                     -8-
J-S32046-20



to form such a relationship. Moreover, the caseworker testified that Child told

her she wished to be adopted. This comports with Child’s legal counsel, who

also     expressed   an   understanding   of   the   termination   and   adoptions

proceedings, and Child’s desire to be adopted by the foster parent. See N.T.

11/26/19, at 45-46; see also N.T., 2/6/20, at 24, 67-68. No parental bond

exists, but even if one existed, it would not be the sort worth preserving. We

conclude the trial court did not abuse its discretion in finding that DHS met its

burden under Section 2511(b). Father’s final appellate argument is without

merit.

       In sum, we conclude the trial court did not err or commit an abuse of

discretion by finding involuntary termination of Father’s rights was warranted

under Section 2511(a)(2) and (b) of the Adoption Act.

       Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/20




                                      -9-